Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant ☑ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ CONFIDENTIAL, FOR USE OF THE COMMISSION ONLY (AS PERMITTED BY RULE 14a-6(e)(2)) ☑ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to Section240.14a-12 MERCANTILE BANK CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (check the appropriate box): ☑ No fee required. ☐ Fee computed on table below per Exchange Act Rules14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ☐ Fee paid previously with preliminary materials. Table Of Contents ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: PERSONS WHO POTENTIALLY ARE TO RESPOND TO THE COLLECTION OF INFORMATION CONTAINED IN THIS FORM ARE NOT REQUIRED TO RESPOND UNLESS THE FORM DISPLAYS A CURRENTLY VALID OMB CONTROL NUMBER. SEC 1913 (02-02) Table Of Contents Notice of Annual Meeting of Shareholders To Be Held on May 26, 2016 To our Shareholders: The 2016 annual meeting of shareholders of Mercantile Bank Corporation will be held at KentCountry Club, 1600 College Avenue NE, Grand Rapids, Michigan 49505 on Thursday, May 26, 2016, at 9:00a.m. local time. The meeting is being held for the purpose of considering and voting on the following matters: 1. Election of six directors, each for a one-year term. 2. Approval of the Mercantile Bank Corporation Stock Incentive Plan of 2016. 3. Ratification of the appointment of BDO USA, LLP as our independent registered public accounting firm for 2016. 4. An advisory vote to approve the compensation of our named executive officers disclosed in this proxy statement. 5. Any other business that may properly be brought before the meeting or any adjournment of the meeting. All shareholders of record at the close of business on Friday, April 1, 2016 are entitled to notice of and to vote at the meeting, and any postponements or adjournments of the meeting. Your vote is important. We urge you to submit your proxy (1)over the internet, (2)by telephone or (3)by mail, whether or not you plan to attend the meeting in person. For specific instructions, please refer to the questions and answers beginning on the first page of the proxy statement and the instructions on the proxy card relating to the annual meeting. We would appreciate receiving your proxy by Friday, May 13, 2016. By Order of the Board of Directors, Michael H. Price Chairman of the Board, President and Chief Executive Officer Dated: April 11, 2016 Table Of Contents Mercantile Bank Corporation Proxy Statement For the Annual Meeting of Shareholders To Be Held on May 26, 2016 Table of Contents Proxy Statement 1 Information About the Annual Meeting and Voting 1 Stock Ownership of Certain Beneficial Owners and Management 4 Proposal #1 Election of Directors* 6 Executive Officers 8 Corporate Governance 9 Audit Committee Report 12 Compensation Committee Report 13 Executive Compensation 13 Transactions with Related Persons 33 Section16(a) Beneficial Ownership Reporting Compliance 33 Proposal #2 Approval of the Mercantile Bank Corporation Stock Incentive Plan of 2016* 34 Proposal #3 Ratification of Appointment of Independent Registered Public Accounting Firm* 43 Proposal #4 Advisory Vote on Executive Compensation* 44 Shareholder Proposals for 2017 Annual Meeting 44 Other Matters 44 *To be voted on at the meeting Table Of Contents Mercantile Bank Corporation 310 Leonard Street NW Grand Rapids, Michigan 49504 April 11, 2016 Proxy Statement For the Annual Meeting of Shareholders To Be Held on May 26, 2016 This proxy statement is furnished in connection with the solicitation of proxies by the Board of Directors of Mercantile Bank Corporation (“we,” “our” or “Mercantile”). The proxies are being solicited for use at the annual meeting of shareholders to be held on Thursday, May 26, 2016 at 9:00a.m., local time, at Kent Country Club, 1600 College Avenue NE, Grand Rapids, Michigan 49505, and at any and all adjournments of the meeting. An annual report that consists of our Annual Report on Form10-K for the year ended December 31, 2015 and other information is first being mailed or made available to shareholders, along with these proxy materials, on or about April 11, 2016. Information About the Annual Meeting and Voting What is the purpose of the annual meeting? At our annual meeting, shareholders will act upon the matters outlined in the accompanying notice of the meeting and described in this proxy statement. These matters include the election of directors, the approval of the Mercantile Bank Corporation Stock Incentive Plan of 2016, the ratification of the selection of our independent registered public accounting firm, and an advisory (non-binding) vote on the compensation of our named executive officers disclosed in this proxy statement. Please read this proxy statement carefully. You should consider the information contained in this proxy statement when deciding how to vote your shares at the annual meeting. Who is entitled to vote? The Board of Directors has set April 1, 2016 as the record date for the annual meeting. If you were a shareholder of record at the close of business on the record date, April 1, 2016, you are entitled to receive notice of the meeting and to vote your shares at the meeting. Holders of Mercantile common stock are entitled to one vote per share. What is the difference between a “shareholder of record” and a “street name” holder? These terms describe how your shares are held. If your shares are registered directly in your name with our transfer agent, Computershare TrustCompany, N.A., you are a “shareholder of record.” If your shares are held in a stock brokerage account or by a bank, trust or other nominee, then the broker, bank, trust or other nominee is considered to be the shareholder of record with respect to those shares. However, you still are considered the beneficial owner of those shares, and your shares are said to be held in “street name.” Street name holders generally cannot vote their shares directly and must instead instruct the broker, bank, trust or other nominee how to vote their shares using the voting instructions provided byit. Who can attend the meeting? All shareholders as of the record date, or their duly appointed proxies, may attend the meeting. What is a proxy? A proxy is your designation of another person to vote on your behalf. The other person is called a proxy. If you designate someone as your proxy in a written document, that document also is called a proxy or a proxy card. When you designate a proxy, you also may direct the proxy how to vote your shares. We sometimes refer to this as your “proxy vote.” By completing and returning the enclosed proxy card, or voting by internet or telephone, you are giving the persons appointed as proxies by our Board of Directors the authority to vote your shares. What is a proxy statement? A proxy statement is a document that we are required to give you, or provide you access to, in accordance with regulations of the Securities and Exchange Commission (the “SEC”), when we ask you to designate proxies to vote your shares of our common stock at a meeting of our shareholders. The proxy statement includes information regarding the matters to be acted upon at the meeting and certain other information required by regulations of the SEC and rules of The Nasdaq Stock Market (“Nasdaq”). 1 Table Of Contents How many shares must be present to hold the meeting? At least a majority of the shares of our common stock outstanding on the record date must be present at the meeting in order to hold the meeting and conduct business. This is called a quorum. Your shares are counted as present at the meeting if: • you are present and vote in person at the meeting;or • you have properly submitted a proxy by mail, telephone or internet. As of the record date,16,232,234 shares of our common stock were outstanding and entitled to vote. Proxies that are received and voted as withholding authority, abstentions, and broker non-votes (where a bank, trust, broker or other nominee does not exercise discretionary authority to vote on a matter) will be included in the calculation of the number of shares considered to be present at the meeting. How do I vote my shares? If you are a shareholder of record as of the record date, you can give a proxy to be voted at the meeting in any of the following ways: • over the telephone by calling a toll-free number; • electronically, using the internet;or • by completing, signing and mailing the printed proxy card. The telephone and internet voting procedures have been set up for your convenience. We encourage you to reduce corporate expense by submitting your vote by telephone or internet. The procedures have been designed to authenticate your identity, to allow you to give voting instructions, and to confirm that those instructions have been recorded properly. If you are a shareholder of record and you would like to submit your proxy by telephone or internet, please refer to the specific instructions provided on the enclosed proxy card. If you wish to submit your proxy by mail, please return your signed proxy card to us before the annual meeting. If the shares you own are held in street name, your broker, bank, trust or other nominee, as the record holder of your shares, is required to vote your shares according to your instructions. Your broker, bank, trust or other nominee is required to send you directions on how to vote those shares. If you do not give instructions to your broker, bank, trust or other nominee, it will still be able to vote your shares with respect to certain “discretionary” items, but will not be allowed to vote your shares with respect to certain “non-discretionary” items. In the case of non-discretionary items, the shares that do not receive voting instructions will be treated as “broker non-votes.” If, as of the record date, you are a shareholder of record and you attend the meeting, you may vote in person at the meeting. Even if you currently plan to attend the meeting, we recommend that you also submit your proxy as described above so that your vote will be counted if you later decide not to attend the meeting. If you are a street name holder, you may vote your shares in person at the meeting only if you obtain a signed letter or other document from your broker, bank, trust or other nominee giving you the right to vote the shares at the meeting. If you have questions about attending or would like directions to the annual meeting, please write to the Secretary, Mercantile Bank Corporation, 310 Leonard Street NW, Grand Rapids, Michigan 49504 or call 616-726-1601. What does it mean if I receive more than one proxy card or voting instruction form? If you receive more than one proxy card or voting instruction form, it means that you hold shares registered in more than one account. To ensure that all of your shares are voted, sign and return each proxy card, or if you submit your proxy vote by telephone or internet, vote once for each proxy card or voting instruction form you receive. What if I do not specify how I want my shares voted? If you submit a signed proxy card or submit your proxy by telephone or internet and do not specify how you want to vote your shares, the proxies will vote your shares: • FOR the election of all of the six nominees for director; • FOR the approval of the Mercantile Bank Corporation Stock Incentive Plan of 2016; • FOR the ratification of the appointment of BDO USA, LLP as our independent registered public accounting firm for 2016; • FOR the advisory approval of the compensation of our named executive officers disclosed in this proxy statement; and • In the discretion of the persons named as proxies as to all other matters that may be properly presented at the annual meeting. Can I change my proxy after submitting my proxy? Yes, you may revoke your proxy and change your vote at any time before your proxy is voted at the annual meeting. If you are a shareholder of record, you may revoke your proxy and change your vote by submitting a later-dated proxy by telephone, internet or mail, by voting in person at the meeting, or by delivering to our Secretary a written notice of revocation. Attending the meeting will not revoke your proxy unless you specifically request to revokeit. If you hold your shares in street name, contact your broker, bank, trust or other nominee regarding how to revoke your proxy and change your vote. 2 Table Of Contents What is the vote required to approve each matter? Election of Directors.
